Case: 14-15466   Date Filed: 07/02/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15466
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:08-cr-60016-WJZ-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

AARON WALL, IV,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (July 2, 2015)

Before TJOFLAT, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-15466     Date Filed: 07/02/2015   Page: 2 of 3


      Aaron Wall, IV, is serving concurrent prison sentences of 144 months for

conspiracy to possess with intent to distribute five kilograms or more of cocaine

and for attempting to possess with intent to distribute that amount of cocaine, in

violation of 21 U.S.C. §§ 846 and 841(a)(1), respectively. These sentences,

imposed in 2008 and calculated based upon a total offense of level 32 and Wall’s

category I criminal history, were within the Sentencing Guidelines sentence range

of 121 to 151 months.

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentence range

that has subsequently been lowered by the Sentencing Commission. 18 U.S.C.

§ 3582(c)(2). On November 6, 2014, Wall moved the District Court to do just that.

Wall asked the court to reduce his sentence pursuant to Amendment 782 to the

Sentencing Guidelines, which amended the Drug Quantity Table under U.S.S.G.

§ 2D1.1(c) to retroactively reduce the offense levels applicable to certain cocaine

offenses, including those for which Wall had been convicted. Amendment 782

reduced the offense level for Wall’s offenses from 32 to 30, effectively lowering

the sentence range for his offenses from 121 to 151 months to 97 to 121 months.

      On November 19, 2014, the District Court entered an order denying Wall’s

motion on the theory that Wall’s sentences were “dictated by a ten-year statutory

mandatory minimum, pursuant to 21 U.S.C. § 841(b)(1)(A), and he is, therefore,


                                          2
               Case: 14-15466     Date Filed: 07/02/2015    Page: 3 of 3


ineligible for a reduction of his sentence.” Wall appeals the ruling, arguing that the

District Court erred in concluding that he is ineligible for § 3582(c)(c) relief.

      The District Court did indeed err, as the Government properly concedes.

Appellee’s Br. 4. The court had the authority to reduce Wall’s sentences under

§ 3582(c)(2) because Amendment 782 had the effect of lowering the applicable

Guidelines sentence range. Due to the ten-year statutory mandatory minimum, the

new sentence range is 120 to 121 months, see U.S.S.G. § 5G1.1(c)(2), which is still

lower than the original sentence range of 121 to 151 months.

      The judgment of the District Court is accordingly vacated, and the case is

remanded to enable the court to determine, in its discretion and in light of the 18

U.S.C. § 3553(a) sentencing factors, whether to let Wall’s sentences stand as is or

to resentence him under the amended Guidelines sentence range. See United States

v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000).

      VACATED AND REMANDED.




                                           3